DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0068], line 8 of the publication the term “the filters 525” must change to “the filters 520” because element 525 is indicated as “bias matrices 525”.  
Appropriate correction is required.
	

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Buchanan (U.S. Pub. No. 2018/0253643) teaches an array of resistive memory elements and array of memristors 101 in crossbar array 100; the conversion of voltage to current represents the multiply portion of the multiply accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor. Buchanan further mentions accumulation wires and circuits wherein the column output circuitry for each column line may be configured to generate an output signal that corresponds to a sum of the currents that flow on the corresponding column line. Buchanan further teaches integration capacitors. However, Buchanan does not teach performing computations for the convolutional neural network via the cross point array by integrating for a predetermined number of times, a set of operations comprising of four functions of transmitting voltage pulses, outputting electric currents, accumulating an electric charge, and most importantly does not teach outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply add result of the vector of input data and the one or more convolution kernels as indicated in claim 1, the limitation of accumulating, by the set of integrators, an electric charge based on the output electric current from the cross point devices; and outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply-add result of the vector of input data and the one or more convolution kernels, as indicated in claim 10, and the limitations of accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory element by routing partial output excitations to an integration capacitor that accumulates an integrated charge and the resistive memory element are arranged so as to implement vectors of synaptic weight kernels of a given layer of a convolutional neural network as indicated in claim 19. 

The prior art reference of Gokmen (U.S. Patent No. 9,646,243) teaches a convolutional neural network wherein configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array.  Gokmen does not teach performing computations for the convolutional neural network via the cross point array by integrating for a predetermined number of times, a set of operations comprising of four functions of transmitting voltage pulses, outputting electric currents, accumulating an electric charge, and most importantly does not teach outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply add result of the vector of input data and the one or more convolution kernels as indicated in claim 1, the limitation of accumulating, by the set of integrators, an electric charge based on the output electric current from the cross point devices; and outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply-add result of the vector of input data and the one or more convolution kernels, as indicated in claim 10, and the limitations of accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory element by routing partial output excitations to an integration capacitor that accumulates an integrated charge and the resistive memory element are arranged so as to implement vectors of synaptic weight kernels of a given layer of a convolutional neural network as indicated in claim 19. 

Ge (U.S. Pub. No. 2020/0082252) teaches implementing a multi-layer neural network using crossbar array. Ge further teaches a crossbar array may include horizontal metal wire rows and vertical metal wire columns (or other electrodes) intersecting with each other, with cross-point devices formed at the intersecting points. A single crossbar array, however, may produce a single vector matrix multiplication. Ge does not teach performing computations for the convolutional neural network via the cross point array by integrating for a predetermined number of times, a set of operations comprising of four functions of transmitting voltage pulses, outputting electric currents, accumulating an electric charge, and most importantly does not teach outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply add result of the vector of input data and the one or more convolution kernels as indicated in claim 1, the limitation of accumulating, by the set of integrators, an electric charge based on the output electric current from the cross point devices; and outputting, by the set of integrators, the accumulated charge after iterating for the predetermined number of times, the accumulated charge representing a multiply-add result of the vector of input data and the one or more convolution kernels, as indicated in claim 10, and the limitations of accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory element by routing partial output excitations to an integration capacitor that accumulates an integrated charge and the resistive memory element are arranged so as to implement vectors of synaptic weight kernels of a given layer of a convolutional neural network as indicated in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Al-Shamma (U.S. Pub. No. 2020/0020393) teaches a neural network matrix multiplication in memory cell.
Liu (U.S. Pub. No. 2019/0340508) teaches a computing device and computation method for neural network computation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691